STATE OF LOUISIANA
v.
ERIC DEAN OXLEY.
No. 08 00670-KW.
Court of Appeals of Louisiana, Third Circuit.
April 15, 2009.
Not Designated for Publication
Before: SULLIVAN, PICKETT and EZELL, Judges.
As counsel of record in the captioned case, you are hereby notified that the application for rehearing filed by Eric Dean Oxley has this day been
DENIED: Relator argues that his application for post-conviction relief should be granted, as it is not untimely. The court's granting of the State's motion seeking enforcement of a plea agreement, which included a waiver of the right to seek post-conviction relief, was not founded upon the issue of the timeliness of Relator's application for post-conviction relief.